United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50486
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUEL ANTONIO MATA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CR-67-3
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Manuel Antonio Mata appeals the sentence imposed on remand

for resentencing following his guilty-plea convictions for

distributing heroin within 1,000 feet of a school, in violation

of 21 U.S.C. §§ 841(a)(1) and 860 (count five); using a firearm

in connection with a drug-trafficking offense, in violation of

18 U.S.C. § 924(c)(1) (count six); being an unlawful user of a

controlled substance in possession of a firearm, in violation of

21 U.S.C. § 922(g)(3) (count seven); and being a felon in



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50486
                                -2-

possession of a firearm, in violation of 21 U.S.C. § 922(g)(1)

(count eight).

     Mata also challenges, for the first time, the factual bases

for his guilty pleas to counts 6, 7, and 8, arguing that they

were insufficient and that his convictions and sentences on both

counts 7 and 8 cannot stand because they are based upon his

possession of a single weapon.   The Government argues that the

claims should not now be considered.   Because these arguments

could have been but were not raised in the original appeal of

this case, they will not now be considered.     See United States v.

Lee, 358 F.3d 315, 321 (5th Cir. 2004); United States v.

Matthews, 312 F.3d 652, 657 (5th Cir. 2002); United States v.

Marmolejo, 139 F.3d 528, 530 (5th Cir. 1998).    Mata argues that

the miscarriage-of-justice exception to the mandate rule applies

such that we should consider his claims, particularly his

challenge to counts 7 and 8, which the Government concedes has

merit.   Because the argument is raised for the first time in his

reply brief, we will not ordinarily consider it.     United States

v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).    Moreover, our

refusal to address the claim, which may be raised in a 28 U.S.C.

§ 2255 motion, will not result in a miscarriage of justice

because the sentences imposed on counts 7 and 8 run concurrently

with each other and with the longer 188-month sentence imposed on

count 5, meaning that any error did not affect Mata’s ultimate

sentence.
                            No. 06-50486
                                 -3-

     Mata’s challenge to the U.S.S.G. § 4B1.1 career-offender

enhancement he received is unavailing.     No error arises from the

fact that the enhancement was based on judicially determined

facts.   See Almendarez-Torres v. United States, 523 U.S. 224

(1998); see also United States v. Guevara, 408 F.3d 252, 261 (5th

Cir. 2005), cert. denied, 126 S. Ct. 1080 (2006); see also United

States v. Johnson, 445 F.3d 793, 797 (5th Cir.), cert. denied,

126 S. Ct. 2884 (2006).   The judgment of conviction was

sufficient evidence to establish the fact of his prior

conviction, and his prior Texas conviction for burglary of a

habitation was a crime of violence.    See United States v.

Martinez-Cortez, 988 F.2d 1408, 1411-12 (5th Cir. 1993); see also

United States v. Hornsby, 88 F.3d 336, 339 (5th Cir. 1996); cf.

United States v. Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir.

2005).

     Mata’s assertion that the sentences imposed on counts 5 and

7 are unreasonable is without merit.   The sentences imposed on

those counts fell within the properly calculated guidelines range

and were therefore presumptively reasonable, and Mata has pointed

to nothing to overcome that presumption.     See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); see also U.S.S.G.

§§ 3D1.1(a)(1) and 3D1.2.

     Mata additionally argues that the district court’s judgment

is internally inconsistent, and he moves, pursuant to FED. R.

CRIM. P. 36, for correction of the judgment.    We find no clerical
                          No. 06-50486
                               -4-

error in the judgment that requires correction.   See id.; See

United States v. Steen, 55 F.3d 1022, 1025-26 & n.3 (5th Cir.

1995).

     The district court’s judgment is AFFIRMED.